Cuyahoga App. No. 76067. This cause is pending before the court as an appeal from the Court of Appeals for Cuyahoga County. On April 13, 2001, this court stayed further proceedings in this case and ordered appellee to file a notice with this court upon the termination of the automatic stay under the Bankruptcy Code.
On July 14, 2011, this court ordered that every year, appellee was required to file a notice advising the court of the status of the bankruptcy case and that that notice was to be filed after the 1st day of July, but no later than the 15th day of July, every year until the court ordered otherwise.
To date, appellee has failed to comply with this court’s July 14, 2011 order. Therefore, it is ordered by the court that appellee shall file a notice advising the court of the status of the bankruptcy case within 14 days of the date of this order. It is further ordered that appellee shall comply with this court’s July 14, 2011 order requiring a notice of the status of the case to be filed every year.